Citation Nr: 1218793	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  05-32 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for arthritis, including sensory ataxia and polyneuropathy, to include as secondary to herbicide exposure.  

2.  Entitlement to service connection for a chronic neurological disorder, to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In March 2008, the Veteran testified at a Travel Board hearing before an Acting Veterans Law Judge (VLJ) who is no longer employed at the Board; therefore, as discussed below, the appeal must be remanded for another hearing.  Nevertheless, a transcript of the hearing is associated with the claims file.  

In March 2011, the Acting VLJ who conducted the March 2008 hearing remanded the claims on appeal for additional evidentiary development, including obtaining the Veteran's service personnel records (SPRs) and scheduling the Veteran for a VA examination, if needed.  All requested development was conducted upon remand and the appeal has been returned for adjudication.  

Unfortunately, however, for reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

As noted in the Introduction, in March 2008, the Veteran testified before an Acting VLJ who is no longer employed by the Board.  In May 2012, the Board sent the Veteran a letter advising him that the law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  The RO requested that the Veteran indicate whether he wished to have another hearing and, later that same month, the Veteran responded that he indeed wants a video conference hearing with a member of the Board.  

Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without affording the Veteran an opportunity for his requested hearing.  Therefore, a remand is required in this case.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2011).  

In addition to the foregoing, review of the record reveals that, following the March 2011 Board Remand, the RO scheduled the Veteran three VA examinations to ascertain the nature and etiology of the disabilities for which the Veteran seeks service connection.  In November 2011, a VA physician examined the Veteran and provided a statement as to whether the claimed neurologic disability is related to his military service.  In October 2011, a VA physician's assistant evaluated the Veteran and determined that he has degenerative or traumatic arthritis in his bilateral wrists.  However, the October 2011 VA examiner did not provide an opinion as to whether the Veteran's current bilateral wrist arthritis disability is/was at least as likely as not incurred in or otherwise related to his military service.  

As a result, the Board finds that the medical opinion provided by the October 2011 VA examiner with respect to the Veteran's bilateral wrist disability is not adequate and, thus, an amended medical opinion must be obtained on remand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the appellant why one will not or cannot be provided).  

Accordingly, the case is REMANDED for the following action:

1. Request that the medical professional who conducted the October 2011 VA wrist examination review the entire claims file, including this remand, and provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's current bilateral wrist arthritis disability was incurred in, is the result of, or is otherwise related to his active military service.  

The VA examiner is also requested to offer an opinion as to whether it is at least as likely as not that the Veteran manifested bilateral wrist arthritis during his first post-service year.  

An opinion must be provided as to each question listed above and each opinion must be supported by a complete rationale.  

If the foregoing questions cannot be answered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere speculation, the examiner must clearly specify in the examination report why this is so.

If the October 2011 VA examiner is no longer available, request that a medical professional knowledgeable in evaluating musculoskeletal disabilities review the evidentiary record and provide the requested opinions.  

2. Thereafter, schedule the Veteran for a video conference hearing at his local RO, in accordance with the procedures set forth at 38 C.F.R. § 20.700(a), 20.704(a) (2011), as per the Veteran's request, and as the docket permits.

3. Upon completion of the above-requested development, the RO should readjudicate the claims on appeal, taking into account any newly obtained evidence and conducting any additional development deemed necessary.  If the claims remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable period of time within which to respond thereto.

The case should then be returned to the Board, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


